MEMORANDUM **
Robert Norman Myers appeals from the 151-month sentence imposed following his guilty-plea conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Myers contends that his sentence is substantively unreasonable because: (1) his designation as a career offender overstates the seriousness of the instant offense and his criminal history; and (2) other mitigating evidence warrants a lower sentence. We conclude that Myers’s sentence is reasonable in light of his extensive criminal history, the need for deterrence, and the other factors set forth in 18 U.S.C. § 3553(a). See Gall v. United States,-U.S. -, 128 S.Ct. 586, 600-02, 169 L.Ed.2d 445 (2007); see also United States v. Stoterau, 524 F.3d 988, 1000-02 (9th Cir .2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.